            Case 2:11-cr-00210-JAM Document 1124 Filed 06/15/21 Page 1 of 1


 1   Vicki Marolt Buchanan.
     State Bar No. 153318
 2   19201 Sonoma Highway, No. 243
     Sonoma, California 92660
 3   Telephone: (707) 343-1907
     vickimaroltbuchananpc@gmail.com
 4
     Attorney for Defendant/Appellant
 5   NADIA KUZMENKO aka NADIA REYES
 6
                                UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                     Case No.: 2:11-CR-0210-JAM
10
                   Plaintiff,                      ORDER EXONERATING
                                                   APPEARANCE BOND AND
11
           v.                                      RECONVEYING REAL PROPERTY
12

13   NADIA KUZMENKO,
              Defendant
14

15

16
           FOR GOOD CAUSE APPEARING, it is hereby ordered that the Appearance
17
     Bond in the amount of $250,000, dated October 17, 2017, at Docket No. 933, is
18
     exonerated.
19
           IT IS FURTHER ORDERED that the Clerk of the District Court reconvey the real
20
     property posted by Matthew Reyes and Nikolai Kuzmenko as soon as practicable.
21
           IT IS SO ORDERED.
22

23

24
     DATED: June 15, 2021                 /s/ John A. Mendez
25                                        THE HONORABLE JOHN A. MENDEZ
26
                                          UNITED STATES DISTRICT COURT JUDGE

27

28




                ORDER EXONERATING APPEARANCE BOND AND RECONVEYING REAL PROPERTY - 1
